Citation Nr: 0016203	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for 
emphysema/bronchitis, secondary to tobacco use in service 
and/or nicotine dependence acquired in service. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right elbow.

4.  Entitlement to service connection for residuals of a 
fracture of the coccyx or tailbone.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
March 1952.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied his service-connection claims 
related to smoking cigarettes, and denied his application to 
reopen claims for service connection for residuals of 
fractures of the right elbow and coccyx or tailbone.

The veteran requested a Travel Board hearing, but he canceled 
that request, and instead testified at a videoconference 
hearing in lieu of the Travel Board hearing.  He also 
presented new evidence at the hearing that was not considered 
by the RO; however, a waiver of original agency review is 
included with the evidence.

The issue of service connection for residuals of a fracture 
of the coccyx or tailbone will be addressed in the remand 
part of this decision.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he currently has nicotine dependence or 
emphysema/bronchitis, or any competent evidence of a nexus 
between his claimed emphysema/bronchitis and nicotine 
dependence or tobacco use during service.

2.  The RO denied the veteran's claim of entitlement to 
service connection for residuals of a broken arm in July 
1990; the veteran initiated, but did not perfect, an appeal 
of the RO's denial.

3.  Evidence submitted since July 1990, including a September 
1999 statement from a fellow serviceman and the veteran's 
September 1999 testimony, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or with evidence 
previously assembled is so significant it must be considered 
in order to decide fairly the merits of the claim.

4.  The veteran has not presented competent medical evidence 
of an etiological relationship between a current right elbow 
disability and any incident of active service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
nicotine dependence and emphysema/bronchitis, to include as 
secondary to tobacco use in service and/or nicotine 
dependence acquired in service are not well grounded. 38 
U.S.C.A. § 5107 (West 1991). 

2.  The RO's July 1990 decision to deny service connection 
for residuals of a fracture of the arm is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

3.  The evidence submitted since July 1990 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for residuals of a fracture 
of the right elbow have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).
4.  The veteran's claim of entitlement to service connection 
for residuals of a fracture of the right elbow is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for 
disability resulting from "an event or exposure" in service.  
Id.; 38 C.F.R. § 3.303 (1999).  A disease which is diagnosed 
after service discharge may be considered to be service 
connected if an event or exposure during service subsequently 
results in disability or death.  Id.  Accordingly, if a 
disease or injury only becomes manifest after service, if it 
was due to tobacco use in the active military service, 
service connection may be established.

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

The veteran contends that he began using tobacco during his 
active service.  He testified during his September 1999 
videoconference hearing that he continued to smoke after 
service, and that he still smoked, although he was attempting 
to quit smoking cigarettes as of that time.  The threshold 
question that must be resolved with regard to a claim is 
whether the veteran has presented evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

However, before the Board begins its analysis in this regard, 
it would be productive to cite certain pertinent guidelines, 
to include the most recent VA General Counsel Precedent 
Opinion in this matter.  The Board will cite these guidelines 
because of the specific nature of this claim and in light of 
VA's obligation to fully inform the appellant as to what is 
required for such a claim to be successful pursuant to 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the Board is bound in its decisions by the precedent opinions 
of VA General Counsel.  See 38 U.S.C.A. § 7104(c).  General 
Counsel prepared VAOPGCPREC 19-97 in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.
With regard to the question as to whether the veteran 
acquired a dependence on nicotine during service, the 1997 
Opinion held that the determination of whether a veteran is 
dependent on nicotine is a medical issue.  VAOPGCPREC 19-97 
further notes that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.
The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran's claim was submitted prior to 
June 9, 1998.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

In the present case, the veteran has not presented competent 
medical evidence that he currently has a diagnosis of 
nicotine dependence, emphysema or bronchitis.  The veteran 
cited outpatient treatment records from the Brecksville VA 
Medical Center (MC) in his September 1999 videoconference 
hearing.  He said that he had been treated at that facility, 
and that he had first been diagnosed with emphysema as far 
back as ten years ago.  The RO has associated the pertinent 
records with the claims file, and a review of the pertinent 
treatment notes reveals several unrelated diagnoses, none of 
them are emphysema or bronchitis.  Rather, the majority of 
the treatment notes document that the veteran was regularly 
attending aquatic therapy sessions (the veteran stated at his 
hearing that he attended these sessions to remain flexible in 
his joints and to avoid stiffness in the mornings).

At the veteran's September 1999 video conference hearing, he 
indicated that his family doctor had prescribed him an 
inhaler for bronchitis and emphysema.  He said that the 
family doctor had retired, and that he was now under the care 
of Dr. Rosenfeld in Maple Heights, Ohio.  However, there is 
no evidence of record concerning the use of this inhaler, or 
any information as to the underlying condition necessitating 
the use of the inhaler.  The treatment records from the 
Brecksville VAMC do not contain any reference to this 
inhaler.  Thus, although the veteran has cited the use of the 
inhaler for emphysema and bronchitis, his testimony does not 
constitute competent medical evidence of a diagnosis of a 
current condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because there is no current diagnosis 
for the cited conditions, his claim is not well grounded.

The veteran's service medical records are unavailable because 
they were destroyed in a fire in July 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that in such situations, the VA has a heightened 
duty to assist the veteran in developing the facts pertinent 
to his or her claim.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  In this case, the VA has met this duty, but 
all attempts to reconstruct the veteran's service medical 
records have been unsuccessful.  In response to the RO's 
inquiries, the NPRC reported that it could not confirm the 
existence of the veteran's records, only that they would have 
been stored in an area damaged by the fire.  The veteran 
offered some service medical records at his videoconference 
hearing in September 1999, and other service medical records 
were already associated with the claims file.

In any event, the Board assumes the veteran's allegations 
that he used tobacco during active service are true in its 
analysis as to whether his claim is well grounded.  However, 
the Board concludes that the claim is not well grounded 
because there is no showing that the veteran currently has 
emphysema or bronchitis.  Moreover, even assuming that the 
veteran has those conditions, there is no competent medical 
evidence that they arose from his tobacco use during service 
or any other incident of active service.  In response to a 
tobacco development letter sent in February 1998, the veteran 
reported that he began to use tobacco shortly after he 
entered the Army in 1950, then discontinued use of tobacco in 
1990.  At his September 1999 videoconference hearing, he said 
that he still smoked tobacco at the rate of about a pack a 
day.  

The Board emphasizes that the veteran has not presented any 
competent medical evidence that tobacco use during active 
service in the early 1950's, as opposed to subsequent tobacco 
use, proximately caused his claimed emphysema/bronchitis.  He 
has reported, both by letter and by oral testimony, that he 
has a 40 or more year history of tobacco use after service.  
The record contains no competent medical evidence that a 
current condition has resulted from a few years of tobacco 
use during service in the early 1950's, rather than all of 
the tobacco smoking subsequent to service or for any other 
reason.  Although the Board acknowledges that the veteran is 
sincere in his belief in the truth of these contentions, as a 
layperson without medical training or expertise, he is 
unqualified to offer an opinion on questions that require 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In light of foregoing discussion, 
the Board must deny the veteran's claim of entitlement to 
service connection for emphysema/bronchitis due to tobacco 
use or nicotine dependence in service as not well grounded.

As to the veteran's claimed nicotine dependence, the veteran 
testified in September 1999 that he still smoked cigarettes, 
about one pack a day, and that he had attempted to quit 
smoking on many occasions without success.  He also said he 
had been told by doctors to quit smoking, and that he would 
do so in the future without the use of any assistive devices, 
such as a nicotine patch.  He said that when he had 
previously made attempts to quit, he became nervous and 
dizzy.

Although the veteran has testified that nicotine dependence 
has been a problem ever since his separation from active 
duty, as a lay person, his is not qualified to diagnose his 
symptoms as nicotine dependence.  Only health care 
professionals can enter conclusions which require medical 
opinions, such as a medical diagnosis of disability or an 
opinion as to the relationship between a current disability 
and service.  The record contains no indication that the 
veteran has the medical training, expertise, or diagnostic 
ability to competently link his currently diagnosed nicotine 
addiction with service.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  As a result, the veteran's lay opinion does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
symptoms).  

Moreover, although the veteran's service medical records are 
unavailable, he testified at his September 1999 hearing that 
he was never diagnosed with nicotine dependency during active 
service.  He said that he could likely provide statements to 
the effect that he began smoking during service, but that he 
probably would not be able to obtain an opinion from a doctor 
that he became addicted to cigarettes while on active duty.  
Consequently, there is no competent medical opinion that he 
became nicotine dependent during active duty.

In summary, the veteran has not presented any competent 
medical evidence that he currently has nicotine dependence, 
that he currently has emphysema or bronchitis due to claimed 
nicotine dependence, or that he has emphysema or bronchitis 
due to tobacco use during service.  In light of the lack of 
competent medical evidence, the claims of entitlement to 
service connection for nicotine dependence, and emphysema/ 
bronchitis due to nicotine dependence or tobacco use during 
service must be denied as not well grounded.

Residuals of a broken right elbow 

The issue now before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a broken right elbow.  The RO denied the claim 
in July 1990 on the basis that the veteran had not provided 
specific information regarding the circumstances of either 
his broken arm, and he did not offer any evidence of 
continuity of treatment since his separation and the next 38 
years.  The RO considered the lack of medical evidence and 
available service medical records.  By letter dated July 
1990, the RO notified the veteran of the denial and of his 
appellate rights.  The veteran submitted a Notice of 
Disagreement in October 1990, and the RO issued a Statement 
of the Case in December 1990.  The veteran did not, however, 
perfect his appeal by submitting a VA Form 9 or a document 
that could be construed as a substantive appeal within the 
applicable period.  See 38 U.S.C.A. § 7105(d)(3) (West 1991).  
Thus, the RO's July 1990 decision is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1991).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Since the July 1990 denial, outpatient treatment records from 
April 1989 to May 1990 and from April 1995 to December 1997 
have been associated with the record.  The treatment notes 
consist mostly of documentation that the veteran regularly 
attended aquatic therapy sessions, and those records are not 
relevant to the present discussion.  However, a treatment 
note of December 1997 shows that the veteran was diagnosed 
with arthritis.  The veteran also was diagnosed with 
degenerative joint disease on a number of occasions; however, 
these diagnoses were made with regard to his left knee, 
rather than his right elbow.  According to a treatment record 
of January 1990, the veteran had began having problems with 
his left knee during an aquatic therapy class.  The veteran 
was again diagnosed with degenerative joint disease in his 
left knee in March 1990.  Other diagnoses were made in April 
1995, October 1995, April 1996, August 1996, and May 1997; 
however, these notations were not specific about anatomical 
locations of the degenerative joint disease.

Pertinent evidence submitted since July 1990 also includes a 
letter from a fellow serviceman who served with the veteran, 
morning reports from the early 1950's, and the transcript of 
the videoconference hearing held in September 1999.  The 
September 1999 letter reflects that early in the summer of 
1951 (perhaps in June 1951), the veteran was on a ship in an 
overseas operation to Greenland when the ship ran into an 
iceberg.  The veteran fell down some stairs and fractured his 
elbow.  A morning report dated July 1951 reflects that the 
veteran was in a ship's hospital ward.  Two morning reports 
dated September 1991 show that the veteran was sent to the 
U.S. Army Hospital Camp Atterbury, Indiana.

At the veteran's September 1999 hearing, he indicated that he 
fell and broke his right elbow when his ship hit an iceberg 
on its way to Greenland.  The veteran stated that he also 
incurred a cut around his tailbone, that he was issued a 
salve initially, and that later he had minor surgery on the 
tailbone subsequent to his return to the United States.  He 
said that he did not have any insurance policy examinations 
or employment physicals after service that would show that 
the conditions existed.  He testified he was being treated 
for arthritis, but he had never asked his doctor whether the 
accident in 1951 had led to his arthritis.  Such a statement 
would not be a problem to obtain because he had been told "a 
long time ago that [the accident] would cause that problem," 
he said.  He further indicated that the arthritis was not 
only in his right elbow, but he had the condition generally, 
and he cited his back as also having arthritis.

The pertinent evidence submitted since July 1990 bears 
directly and substantially upon the specific matter under 
consideration because it is probative of the matter at hand.  
The evidence is significant because the RO denied the 
veteran's claim on the basis that he did not offer any 
circumstances concerning the iceberg incident during service.  
The veteran testified as to those circumstances at his 
September 1999 hearing, and by submitting the fellow 
serviceman's letter and the morning reports.  The evidence 
directly concerns the underlying issues and it helps to 
establish the incurrence of an in-service injury.  Moreover, 
the evidence is new because it was not before the RO when it 
made its July 1990 decision.  Finally, the Board concludes 
that the evidence is so significant that it must be 
considered to fairly decide the claim.  In this regard, the 
veteran's testimony, the morning reports, and the September 
1999 letter show that the veteran incurred an injury during 
service after his ship his an iceberg.  Because all three 
tests have been met, the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).

The next step before the Board is a determination as to 
whether the veteran's claim is well grounded.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  To establish that 
his claim is well grounded, the veteran must produce 
competent evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed. Cir. 1997).  The December 1997 
treatment note from Brecksville VAMC shows that the veteran 
was diagnosed with arthritis; however, that treatment note 
did not make any reference to active service or any possible 
etiological relationship.  The other treatment notes 
pertaining to degenerative joint disease, likewise, do not 
establish the existence of such a causal relationship.  The 
veteran stated that he had been told that his accident in 
1951 would lead to arthritis, but he has not submitted 
competent medical evidence to that effect.  As stated above, 
only a competent medical professional is qualified to make 
such a determination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the veteran's claim of entitlement 
to service connection for residuals of a right elbow fracture 
must be denied as not well grounded.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Further, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to make the claim well grounded.  As such, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

Well-grounded claims having not been submitted, entitlement 
to service connection for nicotine dependence, and 
emphysema/bronchitis due to tobacco use or nicotine 
dependence in service is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a 
fracture of the right elbow is reopened.

A well-grounded claim having not been submitted, entitlement 
to service connection for residuals of a fracture of the 
right elbow is denied.





                                                         
REMAND

In January 1990, the veteran claimed that he was entitled to 
service connection for a broken arm incurred in 1952 and "an 
infection of the spine" incurred in 1950.  Those claims were 
denied by the RO in July 1990.  In October 1997, the veteran 
claimed entitlement to service connection for "an injured 
tailbone."  He testified during his September 1999 hearing 
that he broke his right arm and injured his tailbone at the 
same time in a fall down a staircase.  Thus, his January 1990 
claim for "an infection of the spine" is not the same 
condition that is currently certified before the Board.  In 
other words, the injured tailbone is a new claim for service 
connection, as the veteran's initial application for service 
connection indicates that his "infection of the spine" 
occurred in 1950 and he broke his arm in 1952.  The Board 
finds that the RO incorrectly applied the law and regulations 
pertaining to finality of unappealed RO decisions.  This 
procedural defect must be cured before the Board may proceed 
with its appellate review.

Accordingly, this issue is remanded to the RO for the 
following actions:

The RO must adjudicate the veteran's 
claim for service connection for 
residuals of a fracture of the coccyx or 
tailbone as a new claim.  Thereafter, if 
the claim is denied, the RO should 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate consideration.

The purpose of this REMAND are to comply with procedural due 
process of law. By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

